UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SARAH EDMONDSON, et al,
                                                                   1:20-cv-485-ERK-CLP
                                       Plaintiffs,

                         - against -
                                                                   NOTICE OF MOTION TO
KEITH RANIERE, et al,                                              ADMIT COUNSEL
                                                                   PRO HAC VICE
                                       Defendants.




       PLEASE TAKE NOTICE that upon the attached declaration of movant in support of this

motion and the Certificates of Good Standing attached thereto, I, James D. Wareham, will move

this Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York for an order allowing the admission of movant, a

member of the law firm of Fried, Frank, Harris, Shriver & Jacobson LLP and a member in good

standing of the bars of the State of Illinois and the District of Columbia, as attorney pro hac vice

to appear and advocate as counsel for defendant Sara Bronfman in the above-captioned matter.

There are no pending disciplinary proceedings against me in any state or federal court.
Dated:   Washington, DC
         September 16, 2021
                                  FRIED, FRANK, HARRIS, SHRIVER
                                   & JACOBSON LLP

                                  By:           /s/ James D. Wareham
                                                  James D. Wareham

                                  801 17th St., NW
                                  Washington, DC 20006-3954
                                  (202) 639-7000
                                  james.wareham@friedfrank.com

                                  Attorneys for Defendant
                                   Sara Bronfman




                                                                       26116984
                              2
